Citation Nr: 0004610	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's claim 
of entitlement to a rating in excess of 10 percent for his 
service-connected PTSD.  The notice of disagreement with this 
determination was received in December 1996.  The statement 
of the case was issued in January 1997.  The substantive 
appeal was received in February 1997.  A VA compensation 
examination was conducted in September 1997.  By a rating 
action in December 1997, the RO increased the evaluation for 
the veteran's service-connected PTSD from 10 percent to 50 
percent, effective September 25, 1997.  A supplemental 
statement of the case was issued in December 1997.  The 
appeal was received at the Board in March 1998.  

In May 1998, the Board remanded the case to the RO for 
further development.  Additional VA treatment records were 
received in November 1998.  A VA compensation examination was 
conducted in January 1999.  Thereafter, a supplemental 
statement of the case was issued in March 1999.  The appeal 
was received back at the Board in January 2000.  

In AB v. Brown, 6 Vet.App. 35 (1993), the United States Court 
of Appeals for Veterans Claims (Court) held that, on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase from 10 
percent to 50 percent was granted by the RO during the 
pendency of this appeal, the claim for an increased rating 
for PTSD remains in appellate status.  

The veteran is currently represented by The American Legion, 
which submitted written argument to the Board in February 
2000.  


REMAND

The veteran's claim of entitlement to an increased rating for 
his service-connected PTSD is well grounded, in that it is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

As noted above, this case was previously before the Board in 
May 1998, at which time it was remanded to the RO for further 
development.  Significantly, in the May 1998 remand, the 
Board noted that the veteran had been diagnosed with chronic 
schizophrenia, bipolar disorder, and manic depression, in 
addition to his service-connected PTSD.  It was also noted 
that, while the veteran had been afforded a VA examination in 
September 1997, the examiner had not adequately addressed the 
symptomatology of the veteran's PTSD, or the effect of the 
other diagnosed psychiatric disorders.  Therefore, it was 
determined that the September 1997 examination was inadequate 
for rating purposes.  As a result, in that remand, the Board 
requested that the veteran be scheduled for another VA 
psychiatric examination.  In addition, the examiner was asked 
to identify the symptomatology attributable to the veteran's 
service-connected PTSD, as well as the degree of impairment 
caused by his PTSD.  

In response to the remand, the RO secured a VA psychiatric 
examination of the veteran in January 1999.  The examiner 
indicated that he reviewed the claims file prior to the 
examination.  However, the report of this examination 
reflects an emphasis on the effects of the veteran's previous 
cerebrovascular accidents.  In addition, the examiner stated 
that the veteran suffered from probable bipolar affective 
disorder, which appeared to be in remission; he also stated 
that the veteran also suffered from PTSD which had been 
chronically severe, but had apparently benefited from 
medications that the veteran had been given for his affective 
disorder.  The examiner stated that, nevertheless, the 
veteran's PTSD was still chronic and moderately severe; he 
reported a Global Assessment of Functioning (GAF) score of 
30-40.  

Having remanded this case previously, the Board would prefer 
to move forward to a final decision on the issue appealed.  
However, we face a dilemma here because, although the 
examiner obviously undertook the recent examination with the 
best of intentions, he did not fully address the concerns 
artculated in our remand decision, the most salient of which 
was to distinguish the current manifestations of the 
veteran's service-connected PTSD from those of his diagnosed 
bipolar disorder and any other psychiatric condition.  In 
addition, the examiner did not provide an opinion regarding 
the extent of social and industrial impairment resulting from 
the veteran's PTSD, nor did he provide an opinion and 
rationale as to the impact of the veteran's PTSD upon his 
capacity to obtain and hold employment.  

With respect to the veteran's GAF score, the Board notes that 
a score of 31-40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  The GAF score is 
the examiner's judgment of the individual's overall level of 
psychological, social, and occupational functioning.  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, at 30 (4th ed. 1994) (DSM-IV).  
However, the GAF score is of limited utility where, as here, 
the examiner has not addressed VA's need to distinguish, to 
the extent feasible, the service-connected PTSD from any and 
all other psychiatric impairment which may be having an 
impact upon the veteran.

In Stegall v. West, 11 Vet.App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further expressly held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.  In light of the 
Court's mandate in Stegall, and in view of the recent 
examination's lack of clarification of the issues identified 
by the Board in our May 1998 Remand, we must regrettably 
conclude that additional development of the record is 
required prior to final appellate disposition.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken. 38 C.F.R. § 19.9 (1998).  

The Board also notes that examinations must provide 
sufficient reference to the pertinent schedular rating 
criteria to be adequate for rating purposes.  See Massey v. 
Brown, 7 Vet.App. 204 (1994).  Consideration of factors 
wholly outside the rating criteria would constitute error as 
a matter of law.  Id. at 207-08.  It must be kept in mind 
that the use of manifestations not resulting from the 
disability in establishing the evaluation for this disorder 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

In addition, we note that, in the Written Brief Presentation 
dated in February 2000, the veteran's representative 
reasonably raised the issue of entitlement to a total 
disability rating based upon individual unemployability  due 
to service-connected disability (TDIU).  Specifically, the 
representative cited the veteran's GAF score as evidence that 
he is unemployable.  The Board finds that claim to be 
inextricably intertwined with the claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157, 159 (1996).  
Thus, the claim for individual unemployability must be fully 
developed as discussed in Friscia v. Brown, 7 Vet.App. 294, 
297 (1994); Vettese v. Brown, 7 Vet.App. 31, 35 (1994).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following action: 

1.  The veteran has previously indicated that 
he receives all his treatment for PTSD and 
other neuropsychiatric disorders at the VA 
Medical Center in Charleston.  The RO should 
secure all such treatment records from 
November 1998 to the present, and associate 
them with the claims file.

2.  The RO should arrange for a VA 
psychiatric examination of the veteran by a 
physician who has not examined him 
previously, to determine the nature and 
extent of the veteran's service-connected 
PTSD.  The claims file, including a copy of 
this remand, must be made available to and 
reviewed by the physician.  All necessary 
tests and studies should be accomplished, and 
all clinical manifestations of the veteran's 
PTSD should be reported in detail.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
veteran's PTSD from those of any other 
diagnosed mental disorder.  The examiner 
should also assign a GAF code consistent with 
DSM-IV, and explain what the assigned code 
represents (e.g., to what extent is the 
overall GAF score a function of PTSD as 
opposed to other, non-service-connected 
disorders?).  In so doing, the examiner 
should provide an opinion concerning the 
degree of social and industrial impairment 
resulting from the veteran's PTSD, including 
whether it renders him unemployable, and 
should specifically address the relative 
impairment arising from the veteran's 
previous cerebrovascular accidents.  A 
complete rationale for any opinion expressed 
must be provided.  

3.  Thereafter, the RO must review the claims 
files and ensure that all development 
actions, including the psychiatric 
examination and opinions, have been conducted 
and completed in full.  If any development is 
incomplete, the RO should take appropriate 
corrective action.  38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes.").

4.  Then, in light of the additional evidence 
obtained and the above requested 
adjudication, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's PTSD and 
adjudicate the intertwined issue of 
entitlement to a total rating for 
compensation based on unemployability, if a 
total schedular rating is not assigned for 
the service-connected PTSD.  The review of 
the issue of entitlement to an increased 
evaluation for PTSD should consider the 
provisions of 38 C.F.R. § 4.132, Code 9411, 
effective prior to November 7, 1996; and the 
provisions of 38 C.F.R. § 4.130, Code 9411, 
effective as of November 7, 1996.  A rating 
should be assigned under the set of criteria 
that is to the advantage of the veteran.  See 
Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  

5.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, both the 
veteran and his representative should be 
provided a supplemental statement of the case 
which summarizes all pertinent evidence, all 
applicable law and regulations, including the 
changed criteria for psychiatric disorders, 
and reflects detailed reasons and bases for 
the decisions.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




